DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a RCE filed 01/03/2022, applicant amended claims 1, 7, 11 and 17.  Claims 1 – 21 are still pending in this application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 21 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 7, 10 - 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S PreGrant Publication No. 2007/0165056 A1, previously cited in an Office Action dated 10/15/2020, hereinafter ‘Yamaguchi’) in view of Oguchi et al. (U.S PreGrant Publication No. 2010/0052570 A1, hereinafter ‘Oguchi’) and further in view of Koizumi (U.S PreGrant Publication No. 2015/0273896 A1, hereinafter ‘Koizumi’).

With respect to claims 1 and 11, Yamaguchi teaches an image forming apparatus (i.e., a recording apparatus, ¶0023) comprising: a print head including a plurality of light emitting elements arranged in a main scanning direction (note scanner and light which are inherently disclosed, ¶0005, ¶0073 - ¶0074) and a plurality of drive circuits corresponding to the plurality of light emitting elements, respectively,  
a control circuit (a CPU, ¶0086) configured to: 
refer to ¶0086 wherein adds a null part to a print data so as to transfer null image data, thereby inhibiting a group of nozzles not to be used from ejecting ink) and supply the original image data followed by the footer null image data to the print head, and cause the one of the light emitting elements to emit light in accordance with the original image data and then to be turned off in accordance with the footer null image data (refer to ¶0086, ¶0089 - ¶0090); but fail to teach:
(a) a photoconductive drum configured to rotate along a sub-scanning direction; that said print head is positioned to face the photoconductive drum, said print head is configured to form an electrostatic latent image on said photoconductive drum with light emitted from the light emitting element; and 
when turned off is to stop emitting the light in accordance with an image data as the photoconductive drum rotates along the sub-scanning direction; and
(b) that null image data is added to an image portion of the image; and developing device configured to supply toner to the image on the photoconductive drum to develop a toner image; and supply an enabling signal to the print head, such that the enabling signal is terminated and the print head is disabled thereby in a time period when the footer null image data is being supplied to the print head.
However, the mentioned claimed limitations are well known in the art as evidenced by Oguchi.  In particular, Oguchi teaches: a photoconductive drum configured to rotate along a sub-scanning direction (i.e., a photoconductor drum 21 that rotates along a sub-scanning direction, ¶0074, Fig. 1); that said print head is positioned to face the photoconductive drum, said print head is configured to form an electrostatic latent image on said photoconductive drum with light emitted from the light emitting element (e.g., at least a line head positioned to face the photoconductor drum, said line head is configured to form an electrostatic latent image on said photoconductor drum with light emitted from light emitting element, ¶0009, ¶0038 - ¶0040, ¶0064, ¶0071); and when turned off is to stop emitting e.g., stopping a reference element from emitting light during a latent image forming operation, ¶0009, claim 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Yamaguchi as taught by Oguchi by adding/incorporating the features of Oguchi alongside (combined with) the feature of Yamaguchi (¶0009, claim 7) would increase effective scan ratio, keep image quality, and lead to downsizing an optical system in order to have effective improvement of the image forming apparatus in terms of size and cost is yielded.
Yamaguchi, modified by Oguchi, fails to teach above difference (b).  However, the mentioned claimed limitations are well known in the art as evidenced by Koizumi.  In particular, Koizumi teaches: a null image data is added to an image portion of the image (e.g., A null data (adjustment data/non-image data) is added to a print data, ¶0127, Figs. 6/13); and developing device configured to supply toner to the image on the photoconductive drum to develop a toner image (e.g., configured to supply ink to an image from a printing unit 4, ¶0068, ¶0073 - ¶0075); 
and supply an enabling signal to the print head, such that the enabling signal is terminated and the print head is disabled thereby in a time period when the footer null image data is being supplied to the print head (e.g., upon forming the image, the null data (adjustment data/non-image data) is added, Figs. 9/16/19, ¶0127; where as an approach, momentarily when the null data is added to the print data for a print head, then supply a “signal” to at least the printhead not to be used,  Fig. 19, ¶0063, ¶0093, ¶0132, ¶0138).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the recording apparatus of Yamaguchi in view of Oguchi as taught by Koizumi since Koizumi suggested in ¶0063, ¶0093, ¶0132 or ¶0138 that such 

With respect to claim 2, Yamaguchi in view of Oguchi and further in view of Koizumi teaches the image forming apparatus according to claim 1, wherein the control circuit is further configured to: determine whether a last line of the image portion is a blank image, and when the last line of the image portion is a non-blank image, add the footer null image data after the original image data (refer to ¶0086, ¶0089-¶0090).

With respect to claim 3, Yamaguchi in view of Oguchi and further in view of Koizumi teaches the image forming apparatus according to claim 2, wherein the control circuit is further configured to, when the last line of the image portion is a blank image, supply the original image data to the print head without adding the footer null image data (e.g., refer to ¶0086, ¶0090).

With respect to claim 4, Yamaguchi in view of Oguchi and further in view of Koizumi teaches the image forming apparatus according to claim 1, wherein Yamaguchi teaches a length of the footer null image data is equal to a length of one line of the original image data (e.g., refer to ¶0023); and Oguchi teaches image data that corresponding to a line image in the sub-scanning direction (Oguchi: e.g., an image data corresponds to a line latent image in a sub-scanning direction, ¶0071, ¶0074).

With respect to claim 5, Yamaguchi in view of Oguchi and further in view of Koizumi teaches the image forming apparatus according to claim 1, wherein the control circuit is further configured to: add header null image data before the original image data; and sequentially supply the header null image data, the original image data, and the footer null image data, in this order, to the print head and cause the one of the light emitting elements to be turned off in accordance with the header null image data (e.g., refer to ¶0086, ¶0089 - ¶0092).
e.g., refer to ¶0080 - ¶0092); and Oguchi teaches image data that corresponding to a line image in the sub-scanning direction (Oguchi: e.g., an image data corresponds to a line latent image in a sub-scanning direction, ¶0071, ¶0074).

With respect to claim 7, Yamaguchi in view of Oguchi and further in view of Koizumi teaches the image forming apparatus according to claim 5, wherein Koizumi teaches the control circuit is further configured to supply the enabling signal to the print head, such that the enabling signal is asserted and the print head is enabled thereby in a time period when the header null image data is being supplied to the print head (e.g., based on the approach used in independent claim 1, when the null data is added, then give the “signal” to command/instruct not to be used, ,  Fig. 19, ¶0063, ¶0093, ¶0132, ¶0138).

With respect to claim 10, Yamaguchi in view of Oguchi and further in view of Koizumi teaches the image forming apparatus according to claim 1, wherein the print head further includes a switch connected in series with the one of the light emitting elements and is configured to turn off the switch in accordance with the footer null image data (refer to ¶0013, ¶0015, ¶0052 and ¶0086/¶0092). 

With respect to claims 12 – 17 and 20, these are method claims corresponding to the apparatus claims 2 – 7 and 10, respectively.  Therefore, these are rejected for the same reasons as the apparatus claims 2 – 7 and 10, respectively.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Oguchi further in view of Koizumi and further in view of Kitazawa (U.S PreGrant Publication No. 2010/0302286 A1, hereinafter ‘Kitazawa’).


However, in the same field of endeavor of photoconductor drum and/or heads, Kitazawa teaches: wherein the one of the drive circuits includes: a transistor connected in series with the one of the light emitting elements (Kitazawa: e.g., At least a drive circuit including a transistor connected in series with at least a light emitting element, abstract), and a capacitor connected between a channel electrode of the transistor and a gate electrode of the transistor (Kitazawa: e.g., a capacitor is arranged between a gate and a N channel transistor, ¶0054).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the recording apparatus of Yamaguchi in view of Oguchi and further in view of Koizumi as taught by Kitazawa since Kitazawa suggested in ¶0054 and Fig. 3 that such modification (or design) would regulate current/voltage in order to suppress errors in a drive current with respect to a plurality of gradation.

With respect to claim 9, the integration of Yamaguchi, Oguchi, Koizumi and Kitazawa teaches the image forming apparatus according to claim 8, wherein the control circuit is further configured to cause a voltage corresponding to the footer null image data to be set in the capacitor during a sampling period for one line, and then the voltage to be maintained during a holding period for the one line, the voltage causing the one of the light emitting elements to be turned off (refer to ¶0092 along the teaching of Kitazawa). 



With respect to claim 21, Yamaguchi in view of Oguchi and further in view of Koizumi teaches the image forming apparatus according to claim 1, wherein Sakai further teaches comprising: a transfer belt onto which the toner image on the photoconductive drum is transferred (Sakai: e.g., a transfer section in which the toner image formed on the photoreceptor drum is transferred onto a recording sheet, ¶0050); a transfer roller configured to transfer the toner image on the transfer belt to a sheet (Fig. 1 shows at least a roller configured to convey the toner image to the recording sheet, ¶0050); and a fixing device configured to fix the toner image on the sheet (e.g., a fixing section by which the toner image formed on the recording sheet is fixed, ¶0050).

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Sakamoto et al. (U.S PG Publication No. 2015/0062225 A1)1
Teshigawara et al. (U.S PG Publication No. 2014/0111815 A1)2
Yamaguchi et al.  (U.S PG Publication No. 2005/0134617 A1)3
Takekoshi et al. (U.S PG Publication No. 2004/0119767 A1)4


1This reference teaches when an image is printed, null data is added at the end; and when the null data is added, at least a print head is not in printing operation.
2This reference teaches basically the same as above.
3This reference teaches adding a null part to a print data so as to transfer null image data, thereby inhibiting the groups of nozzles not to be used from ejecting ink.
4This reference teaches if an image for a second page is printed, then during the first scan, null data is added as image data for the upper two of the 1,280 nozzles of a print head 22 corresponding to the width W. Then, on the basis of its correspondences to the nozzles, the image data is shifted downward by an amount corresponding to the additional two nozzles.  Then, the printing sheet is not printed for a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674